Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-14-00067-CV

                                     In the Matter of B.S.P.

                  From the 289th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012JUV01933
                       The Honorable Carmen Kelsey, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED.

       SIGNED October 29, 2014.


                                                 _____________________________
                                                 Karen Angelini, Justice